Citation Nr: 1810109	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-37 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2009, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in September 2010.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This matter was previously before the Board and was remanded for further development in May 2017.  The matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Per the Board's May 2017 remand directives, VA obtained a medical opinion regarding the Veteran's back condition.  The August 2017 VA medical opinion found that the Veteran was diagnosed with a lumbar strain with onset in 1977 and degenerative disk disease of the lumbar spine with onset in August 2016.  Prior to service, in 1977, the Veteran slipped and fell, which caused a lumbar strain.  The Veteran reported the incident during her service and did not deny the 1977 lumbar strain during the August 2017 VA examination.  She was given muscle relaxers and her x-ray was normal.  She returned to work in December 1977.  During service, in October 1978, she first complained of low back pain with no report of trauma.  Her subsequent service treatment records documented multiple complaints and treatment for low back pain.  She occasionally has flare-ups of lower back pain and treats them with heat and ice.  The examiner opined that the record demonstrated that the Veteran had a lumbar spine disorder prior to her active duty service as she fell at her place of employment prior to service and sought medical attention from a private doctor.  The Veteran did not report her lumbar strain during her entrance examination and she complained of lower back pain during service without reporting any trauma.  Also, the examiner opined that the Veteran's lumbar spine disorder was less likely than not caused by the Veteran's active service, yet the examiner did not address whether the evidence clearly and unmistakably (undebatably) demonstrated that the Veteran's lumbar spine disorder was not aggravated by her active duty service.

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

In light of the foregoing, a remand is necessary for a VA addendum opinion that considers the correct legal standard.

Accordingly, the case is REMANDED for the following actions:

1.   Return the August 2017 VA back conditions examination for an addendum.  If the August 2017 examiner is not available, the requested information must be obtained from an appropriately qualified examiner.  Additional examination is not needed unless requested by the examiner.  The electronic claims folder must be available for review.  The examination report should indicate that the claims file was reviewed.  

The examiner should provide an opinion as to whether the evidence clearly and unmistakably (undebatably) demonstrates that the Veteran's lumbar spine disorder was not aggravated by her active duty service.

The examiner should provide a detailed rationale for the opinion.  If an examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.
 
2.  Review the development action obtained above to ensure that the remand directive has been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and her representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




